Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/19 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: it appears in claim 3, line 3, that the word “a” before “same direction” should be changed to – the – or – said --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Burkholder (4,057,277).  
RE claim 1, Burkholder (4,057,277) discloses a pivoting tool (See Figs. 1-10), comprising: a tool (14) comprising: a shaft (18, 28)) having a first end, a second end and a perimeter edge extending between said first end and said second end; a first handle (20) being attached to and extending upwardly away from said first end; a head (56) (See Fig. 2) being attached to and extending downwardly away from said second end; a pole (12) having an upper end and a lower end, a foot (58) (See Fig. 2) being attached to said lower end; and a coupler (46, 54, and 32) (See Figs. 1 & 2) being attached to and extending between said pole and said shaft such that said pole (12) and said shaft (14) are pivotable with respect to each other wherein upper halves of said pole and said shaft are positionable in a first position orientated parallel to each other (See Fig. 1: Exhibit A) and in a second position wherein said first handle is pivoted rearwardly with respect to said upper end (see the dotted lines as shown in Fig. 1). Note that claim 1 does not clearly define “frontward” or “backward” with respect to “the upper end.” Therefore, Burkholder’s first handle (22) (4,057,277) is pivoted rearwardly with respect to said upper end in a second position. 
RE claim 2, Figs. 1 and 2 of Burkholder’s tool (4,057,277) generally teach that said perimeter edge (of the shaft 18) has a front side and a rear side since claim 1 does not clearly define “a front side” or “a rear side” with respect to “the upper end” or “the shaft.”
RE claim 3, Figs. 1 and 2 of Burkholder’s tool (4,057,277) generally teach that said head (56) (See Figs. 1 and 2) comprises a blade (56) including a front face, a rear face and a bottom edge, said front face facing a same direction as said front side of said shaft since claim 1 does not clearly define “a front face” or “a rear face” with respect to “the upper end” or “the shaft.”






Exhibit A
  	                                
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 10 is allowed.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avila; Hector shows two handles.
Fiorentino; Donald teaches a pivotal tool with a stop.
Kavanagh; Neville and Baran; James M. disclose a pivotal tool.
Dirksen; Ole A. shows a pickup tool.
Petruzelli; Rocco employs the collecting tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651